Notice of Allowance 
This is a reissue application of U.S. Patent No. 9,609,739 (“the ‘739 patent”). This application was filed 07/18/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘739 patent, the AIA  first to file provisions govern. 
Applicant filed a preliminary amendment on 07/18/2018, in which original claim 13 is amended and new claim 19 was added. 
A non-final was mailed 12/11/2020 including Claim Rejections - 35 USC § 112, 2nd paragraph, Claim rejections - 35 USC §103 and Allowable Subject Matter. In the 3/11/2021 Response, Applicant amended claims 1, 11, 13, 15, 16 and 19; canceled claims 5, 10 and 12; and added claims 20-22. Claims 1-4, 6-9, 11 and 13-22 are pending1.

Allowable Subject Matter

Claims 1-4, 6-9, 11 and 13-22 are allowed.  
There is not taught or disclosed in the prior art: 
An electronic device including a housing that houses the board, the first electronic component, and the heat dissipation member, wherein the housing has a second opening, the , the plurality of air passages extend in a direction along the first face, and an opening end of the air passages face the second opening, as called for in claim 1. 
An electronic device, in which a plurality of air passages that are surrounded by the first extending portion, the second extending portion, and two third extending portions among the plurality of third extending portions, the plurality of air passages penetrating the heat dissipation member, is provided in the heat dissipation member, and the plurality of air passages are curved; as called for in claim 11.
An electronic device including a first opening provided in the first extending portion, a second opening provided between end portions of the first extending portion and second extending portion, a passage connects the first and second openings, at least one of the third extending portions is a wall extending in a direction from the second opening to the first opening in a plan view, as called for in claim 19.

These requirements here are not met by any of the references: 
a second opening, an interior and an exterior of the housing being penetrated by the second opening; the plurality of air passages extend in a direction along the first face, and an opening end of the air passages face the second opening, and a plurality of air passages are curved.
a first opening provided in the first extending portion, a second opening provided between end portions of the first portion and second  portion, a passage connects the first and second openings, at least one of the third extending portions is a wall extending in a direction from the second opening to the first opening in a plan view.


As seen in, for example, Fig.12 of the ‘739 patent: an opening end 5d1 on one side of the air passage 57 and an opening end 5e1 on the other side are respectively oriented to openings 2b provided at walls 2a (23) of a housing 2D.  The openings 2b penetrate the interior and the exterior of the housing 2D.  Therefore, air can easily enter the inside of the air passage 57 from the outside of the housing 2D via the openings 2b of the housing 2D, and further the air can easily flow out from the inside of the air passage 57 to the outside of the housing 2D via the openings 2b of the housing 2D.  The air passage 57 is curved between the opening ends 5d1.


    PNG
    media_image1.png
    334
    303
    media_image1.png
    Greyscale

	
As seen in, for example, Fig. 7 of the ‘739 patent: a first opening (bottom right 5a) provided in the first extending portion (along x-axis), a second opening (top right 5a) provided between end portions of the first extending portion and second extending portion (along y-axis), a passage connects the first and second openings, at least one of the third extending portions is a wall extending in a direction from the second opening to the first opening in a plan view.



    PNG
    media_image2.png
    285
    336
    media_image2.png
    Greyscale





Rostoker:

Rostoker shows, for example Fig. 4, a stackable heat sink assembly formed by press-fit assembly of two or more identical fin layers, 


    PNG
    media_image3.png
    228
    325
    media_image3.png
    Greyscale


Calmidi:

Calmidi discloses, for example Fig. 8, a heat sink structure by stacking a plurality of heat sink layers extending in the X, Y and Z directions. Each layers comprises an array of vertically disposed heat dissipating elements extending from a base.
The central opening region 25 in each layer is circular with each successive layer below the top layer 27 having a smaller concentric circular opening than the layer above.


    PNG
    media_image4.png
    200
    227
    media_image4.png
    Greyscale


Neither Rostoker nor Calmidi disclose the required limitations described above, as in, a second opening penetrating the housing’s interior and an exterior and a plurality of air passages extend along the first face with the opening end facing the second opening; and the plurality of air passages are curved; a first opening provided in the first extending portion, a second opening provided between end portions of the first portion and second  portion, a passage connects the 



Remarks

Applicant’s response submitted 3/11/2021 has been fully considered.

Claim Rejections - 35 USC § 112
Claim 19 is amended. In light of the amendment, the section 112 second paragraph of claim 19 is withdrawn.
Claim Rejections - 35 USC § 103
Applicant incorporated the allowable subject matter of claim 12 and also limitations from claim 10, which claim 12 depends upon, into claim 1; therefore, claim 1 is now allowable with its dependent claims, 2-4, 6-9, 16-18, and 20-22.  The rejection is withdrawn.


Conclusion

Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home.

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/JAMES A MENEFEE/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            
/H.B.P/            Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 At Remarks, p. 1, Applicant indicated that Claims 1-4, 5-9, 11 and 13-22 are pending, which appears to be a typographical error. The pending claims are Claims 1-4, 6-9, 11 and 13-22 since claim 5 has been canceled.